Exhibit 10.3

 

Execution Version

 

 

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND BETWEEN

 

HUNTSMAN CORPORATION

 

AND

 

VENATOR MATERIALS PLC

 

DATED AS OF AUGUST 7, 2017

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

 

Section 1.1

Definitions

1

Section 1.2

Interpretation

7

 

 

 

ARTICLE II

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

 

 

Section 2.1

General Principles

8

Section 2.2

Service Credit

10

Section 2.3

Plan Administration

10

Section 2.4

Retention of Venator Group Plans

11

Section 2.5

No Duplication or Acceleration of Benefits

11

Section 2.6

No Expansion of Participation

11

Section 2.7

Venator Group Decisions

11

 

 

 

ARTICLE III

ASSIGNMENT OF EMPLOYEES

 

 

 

Section 3.1

Active Employees

11

Section 3.2

Employment Law Obligations

14

Section 3.3

Employee Records

14

 

 

 

ARTICLE IV

EQUITY AND LONG-TERM INCENTIVE AWARDS

 

 

 

Section 4.1

General Principles

16

Section 4.2

Equity Award Treatment

17

Section 4.3

Section 16(b) of the Securities Exchange Act; Code Sections 162(m) and 409A

20

Section 4.4

Liabilities for Settlement of Awards

20

Section 4.5

Form S-8

20

Section 4.6

Tax Reporting and Withholding for Awards

20

Section 4.7

Approval of Venator New Equity Plan

21

 

 

 

ARTICLE V

BONUS AND SHORT-TERM INCENTIVE PLANS

 

 

 

Section 5.1

Establishment of Venator Short-Term Incentive Plans

21

Section 5.2

Treatment of Short-Term Incentives for Year of IPO

21

Section 5.3

Plan Liabilities

21

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

QUALIFIED DEFINED BENEFIT PLANS

 

 

 

Section 6.1

Retention of Venator Group Defined Benefit Plans

22

Section 6.2

Huntsman Defined Benefit Plans

22

Section 6.3

Huntsman Europe BVBA Belgium

22

 

 

 

ARTICLE VII

QUALIFIED DEFINED CONTRIBUTION PLANS

 

 

 

Section 7.1

Establishment of the Venator 401(k) Plan

23

Section 7.2

Venator Employee Account Balances

23

 

 

 

ARTICLE VIII

NONQUALIFIED DEFERRED COMPENSATION PLANS

 

 

 

Section 8.1

Establishment of Venator Deferred Compensation Plans

23

Section 8.2

Liability and Responsibility

24

 

 

 

ARTICLE IX

WELFARE PLANS

 

 

 

Section 9.1

Establishment of Venator Welfare Plans

24

Section 9.2

Special Provisions Relating to Post-Retirement Welfare Plans

24

Section 9.3

Transitional Matters Under Venator Welfare Plans

25

Section 9.4

Benefit Elections and Designations and Continuity of Benefits

25

Section 9.5

Insurance Contracts

27

Section 9.6

Third-Party Vendors

27

 

 

 

ARTICLE X

WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION

 

 

 

Section 10.1

Venator Workers’ and Unemployment Compensation

28

Section 10.2

Assignment of Contribution Rights

28

Section 10.3

Collateral

28

Section 10.4

Cooperation

28

 

 

 

ARTICLE XI

SEVERANCE

 

 

 

Section 11.1

Establishment of Venator Severance Program

28

Section 11.2

Liability for Severance

29

 

 

 

ARTICLE XII

BENEFIT ARRANGEMENTS AND OTHER MATTERS

 

 

 

Section 12.1

Accrued Time Off

29

Section 12.2

Leaves of Absence

29

 

ii

--------------------------------------------------------------------------------


 

Section 12.3

Restrictive Covenants in Employment and Other Agreements

29

 

 

 

ARTICLE XIII

GENERAL PROVISIONS

 

 

 

Section 13.1

Preservation of Rights to Amend

29

Section 13.2

Confidentiality

29

Section 13.3

Administrative Complaints/Litigation

30

Section 13.4

Reimbursement and Indemnification

30

Section 13.5

Costs of Compliance with Agreement

31

Section 13.6

Fiduciary Matters

31

Section 13.7

Entire Agreement

31

Section 13.8

Binding Effect; No Third-Party Beneficiaries; Assignment

31

Section 13.9

Amendment; Waivers

31

Section 13.10

Remedies Cumulative

32

Section 13.11

Notices

32

Section 13.12

Counterparts

32

Section 13.13

Severability

32

Section 13.14

Governing Law; Waiver of Trial by Jury

32

Section 13.15

Dispute Resolution

32

Section 13.16

Performance

33

Section 13.17

Construction

33

Section 13.18

Effect if IPO Does Not Occur

33

 

iii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT, made and entered into as of August 7, 2017 to
be effective as of the Effective Date, is by and between Huntsman Corporation, a
Delaware corporation (“Huntsman”), and Venator Materials PLC, a public company
limited by shares and incorporated under the laws of England and Wales
(“Venator”). Huntsman and Venator are also referred to in this Agreement
individually as a “Party” and collectively as the “Parties.”  Capitalized terms
used herein not otherwise defined shall have the respective meanings assigned to
them in Section 1.1.

 

R E C I T A L S

 

WHEREAS, the Huntsman Board has determined that the separation (the
“Separation”) and eventual IPO of the Venator Business is in the best interests
of Huntsman, Venator and the Huntsman shareholders;

 

WHEREAS, concurrently herewith, Huntsman and Venator will enter into the
Separation and Distribution Agreement, dated as of the date hereof (the
“Separation Agreement”), in connection with the Separation;

 

WHEREAS, the Separation Agreement also provides for the execution and delivery
of certain other agreements, including this Agreement, in order to facilitate
and provide for the Separation and IPO of Venator; and

 

WHEREAS, in order to ensure an orderly transition under the Separation
Agreement, it will be necessary for the Parties to allocate between them Assets,
Liabilities and responsibilities with respect to certain employee compensation
and benefit plans and programs, and certain other employment-related matters.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Definitions.  As used in this
Agreement, the following terms have the meanings set forth in this Section 1.1:

 

“Adjusted Huntsman RSUs” has the meaning set forth in Section 4.2(e).

 

“Affiliate” has the meaning set forth in the Separation Agreement.

 

“Agreement” means this Employee Matters Agreement, together with all Schedules
hereto and all amendments, modifications, and changes hereto entered into
pursuant to Section 13.9.

 

1

--------------------------------------------------------------------------------


 

“Ancillary Agreements” has the meaning set forth in the Separation Agreement.

 

“ASC 718” means Accounting Standards Codification Topic 718, Compensation —
Stock Compensation, or any successor accounting standard.

 

“Assets” has the meaning set forth in the Separation Agreement.

 

“Benefit Management Records” has the meaning set forth in Section 3.3(b).

 

“Benefit Plan” means any contract, agreement, policy, practice, program, plan,
trust, commitment or arrangement (whether written or unwritten) providing for
benefits, perquisites or compensation of any nature to any Employee, or to any
family member, dependent, or beneficiary of any Employee, including pension
plans, thrift plans, supplemental pension plans and welfare plans, and
contracts, agreements, policies, practices, programs, plans, trusts, commitments
and arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel and accident, life,
disability and accident insurance, tuition reimbursement, travel reimbursement,
vacation, sick, personal or bereavement days, leaves of absences and holidays.

 

“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as codified at Section 601 et seq. of ERISA and at Section 4980B of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collective Bargaining Agreements” has the meaning set forth in Section 3.1(i).

 

“Defined Benefit Transfer Date” has the meaning set forth in Section 6.3.

 

“Dividend Accounts” has the meaning set forth in Section 4.2(f).

 

“Effective Date” has the meaning set forth in the Separation Agreement.

 

“Employee” means any Huntsman Group Employee, Former Huntsman Group Employee or
Venator Group Employee.

 

“Employee Transfer Date” means the legal Employee transfer date, which may
differ among and between certain groups of Employees, but which is expected to
be on or around May 1, 2017.

 

“Equity Award Ratio” means the ratio (as expressed as a quotient) determined by
dividing the Huntsman VWAP by the Venator VWAP.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“Former Huntsman Group Employees” means all former employees of the Huntsman
Group.

 

“Former Venator Group Employees” means all former employees of the Venator
Group.

 

2

--------------------------------------------------------------------------------


 

“FSA Participation Period” has the meaning set forth in Section 9.4(b).

 

“HIPAA” means the U.S. Health Insurance Portability and Accountability Act of
1996, as amended, and the regulations promulgated thereunder and any similar
foreign, state, provincial or local Law.

 

“HSA Participation Period” has the meaning set forth in Section 9.4(c).

 

“Huntsman” has the meaning set forth in the preamble to this Agreement.

 

“Huntsman Benefit Plan” means any Benefit Plan sponsored or maintained by a
member of the Huntsman Group immediately prior to the Plan Transfer Date or
Employee Transfer Date, as applicable, other than any Benefit Plan sponsored or
maintained exclusively by a member of the Venator Group.

 

“Huntsman Common Stock” means a share of Huntsman’s common stock, par value
$0.01.

 

“Huntsman Deferred Compensation Plan” means the Amended and Restated Huntsman
Supplemental Savings Plan, as amended.

 

“Huntsman Defined Benefit Plans” means all Benefit Plans sponsored by one or
more members of the Huntsman Group that are subject to Title IV of ERISA, other
than the Venator Group Defined Benefit Plans.

 

“Huntsman Defined Contribution Plans” means all Benefit Plans sponsored by one
or more members of the Huntsman Group that provide retirement benefits that are
subject to Code Section 401(a), but not Title IV of ERISA, or applicable
analogous foreign jurisdiction laws.

 

“Huntsman Director” means any individual who is a non-employee member of the
Board of Directors of Huntsman immediately prior to the Effective Date.

 

“Huntsman Entity” means any member of the Huntsman Group.

 

“Huntsman Equity Plans” means the Huntsman Stock Incentive Plan, the Huntsman
Corporation 2016 Stock Incentive Plan, and any other plan or agreement sponsored
or maintained by Huntsman as of the Effective Date pursuant to which equity or
other long-term incentive awards are or may be granted (in each case, as amended
from time to time).

 

“Huntsman Europe BVBA Belgium” means the defined benefit plan maintained by a
member of the Huntsman Group for the benefit of both Huntsman Group Employees
and Venator Group Employees.

 

“Huntsman Group” has the meaning set forth in the Separation Agreement.

 

“Huntsman Group Employees” has the meaning set forth in Section 3.1(b).

 

3

--------------------------------------------------------------------------------


 

“Huntsman LTI Awards” means the Huntsman Options, the Huntsman Phantom Shares,
the Huntsman Restricted Stock and the Huntsman Restricted Stock Units.

 

“Huntsman Option” means an award granted to a Venator Group Employee pursuant to
the Huntsman Equity Plans providing the holder with an option to purchase a
share of Huntsman Common Stock.

 

“Huntsman Phantom Shares” means an award granted to a Venator Group Employee
pursuant to the Huntsman Equity Plans providing the holder with a phantom share
of Huntsman Common Stock, whether designed to be settled in cash or shares of
Huntsman Common Stock.

 

“Huntsman Restricted Stock” means an award granted to a Venator Group Employee
pursuant to the Huntsman Equity Plans providing the holder with a restricted
share of Huntsman Common Stock.

 

“Huntsman Restricted Stock Unit” or “Huntsman RSU” means an award granted to a
Venator Group Employee pursuant to the Huntsman Equity Plans providing the
holder with a restricted stock unit based on Huntsman Common Stock, whether
designed to be settled in cash or shares of Huntsman Common Stock, and whether
subject to time-based or performance-based vesting conditions.

 

“Huntsman Retiree Medical Plan” means the Welfare Plan sponsored or maintained
by any one or more members of the Huntsman Group as of immediately prior to the
Plan Transfer Date or Employee Transfer Date, as applicable, for the benefit of
retired employees of the Huntsman Group.

 

“Huntsman Salary Deferral Plan” means the defined contribution plan sponsored by
the members of the Huntsman Group.

 

“Huntsman Short-Term Incentive Plans” means those short-term incentive plans
sponsored by the members of the Huntsman Group.

 

“Huntsman VWAP” means the volume weighted average price of Huntsman Common Stock
for a ten (10) trading day period, starting with the opening of trading on the
eleventh (11th) trading day prior to the Venator Trading Day to the closing of
trading on the last trading day prior to the Venator Trading Day.

 

“Huntsman Welfare Plan” means any Welfare Plan sponsored or maintained by any
one or more members of the Huntsman Group as of immediately prior to the Plan
Transfer Date or Employee Transfer Date, as applicable, other than the Huntsman
Retiree Medical Plan.

 

“IPO” means the initial public offering of Venator Ordinary Shares pursuant to a
registration statement on Form S-1 to be filed with the Securities and Exchange
Commission.

 

“Law” has the meaning set forth in the Separation Agreement.

 

“Liabilities” has the meaning set forth in the Separation Agreement.

 

4

--------------------------------------------------------------------------------


 

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

 

“Person” has the meaning set forth in the Separation Agreement.

 

“Plan Transfer Date” means that date that Venator will establish and/or accept
transfer of each of the Venator Benefit Plans, which date may differ among and
between such Venator Benefit Plans, but which is expected to be on or around
July 1, 2017.

 

“Separation” has the meaning set forth in the recitals to this Agreement.

 

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Subsidiary” has the meaning set forth in the Separation Agreement.

 

“Transfer Documents” has the meaning set forth in the Separation Agreement.

 

“U.S.” means the United States of America.

 

“Venator” has the meaning set forth in the preamble to this Agreement.

 

“Venator 401(k) Plan” has the meaning set forth in Section 7.1.

 

“Venator Benefit Plan” means any Benefit Plan sponsored or maintained by a
member of the Venator Group immediately following the Plan Transfer Date or
Employee Transfer Date, as applicable.

 

“Venator Business” has the meaning set forth in the Separation Agreement.

 

“Venator Deferred Compensation Beneficiaries” has the meaning set forth in
Section 8.1.

 

“Venator Deferred Compensation Plan” has the meaning set forth in Section 8.1.

 

“Venator Director” means any individual who is a non-employee member of the
Board of Directors of Venator immediately after the Effective Date.

 

“Venator Entity” means any member of the Venator Group.

 

“Venator Europe BVBA Belgium” has the meaning set forth in Section 6.3.

 

“Venator Europe BVBA Belgium Participants” has the meaning set forth in
Section 9.4(b).

 

“Venator FSA” has the meaning set forth in Section 9.4(b).

 

“Venator Group” has the meaning forth in the Separation Agreement.

 

5

--------------------------------------------------------------------------------


 

“Venator Group Defined Benefit Plan” means each Benefit Plan sponsored by one or
more members of the Venator Group solely for the benefit of Venator Employees
that is subject to Title IV of ERISA, other than the Huntsman Defined Benefit
Plans.

 

“Venator Group Employees” has the meaning set forth in Section 3.1(a).

 

“Venator HSA” has the meaning set forth in Section 9.4(c).

 

“Venator LTI Awards” means the Venator Options and Venator Restricted Stock
Units.

 

“Venator New Equity Plan” means the plan adopted by Venator, in accordance with
Section 4.7, under which the Venator LTI Awards described in Article IV shall be
issued.

 

“Venator Options” has the meaning set forth in Section 4.2(b).

 

“Venator Ordinary Shares” has the meaning set forth in the Separation Agreement.

 

“Venator Pension Assets” has the meaning set forth in Section 6.3.

 

“Venator Restricted Stock Unit” or “Venator RSU” has the meaning set forth in
Section 4.2(c).

 

“Venator Retiree Welfare Plan” has the meaning set forth in Section 9.2.

 

“Venator Retiree Welfare Plan Participants” has the meaning set forth in
Section 9.2.

 

“Venator Short-Term Incentive Plans” has the meaning set forth in Section 5.1.

 

“Venator Trading Day” means the first day of public trading of the Ordinary
Shares on the New York Stock Exchange, which is expected to be on or around
August 3, 2017.

 

“Venator VWAP” means the volume weighted average price of Venator Ordinary
Shares for the ten (10) trading day period, starting with the opening of trading
on the Venator Trading Day to the closing of trading on the tenth (10th) day of
public trading of the Ordinary Shares.

 

“Venator Welfare Plan Participants” has the meaning set forth in Section 9.1.

 

“Venator Welfare Plans” has the meaning set forth in Section 9.1.

 

“WARN” means the U.S. Worker Adjustment and Retraining Notification Act, as
amended, and the regulations promulgated thereunder, and any applicable foreign,
state, provincial or local Law equivalent.

 

“Welfare Plan” means, where applicable, a “welfare plan” (as defined in
Section 3(1) of ERISA) or a “cafeteria plan” under Section 125 of the Code, and
any benefits offered thereunder, and any other plan offering health benefits
(including medical, prescription drug, dental, vision, and mental health and
substance abuse), disability benefits, or life, accidental death and disability,
and business travel insurance, pre-tax premium conversion benefits, dependent
care

 

6

--------------------------------------------------------------------------------


 

assistance programs, employee assistance programs, paid time off programs,
contribution funding toward a health savings account or flexible spending
accounts.

 

Section 1.2                                    Interpretation.  In this
Agreement, unless the context clearly indicates otherwise:

 

(a)                                 words used in the singular include the
plural and words used in the plural include the singular;

 

(b)                                 if a word or phrase is defined in this
Agreement, its other grammatical forms, as used in this Agreement, shall have a
corresponding meaning;

 

(c)                                  reference to any gender includes the other
gender and the neuter;

 

(d)                                 the words “include,” “includes” and
“including” shall be deemed to be followed by the words without limitation”;

 

(e)                                  the words “shall” and “will” are used
interchangeably and have the same meaning;

 

(f)                                   the word “or” shall have the inclusive
meaning represented by the phrase “and/or”;

 

(g)                                  relative to the determination of any period
of time, “from” means “from and including,” “to” means “to but excluding” and
“through” means “through and including”;

 

(h)                                 whenever this Agreement refers to a number
of days, such number shall refer to calendar days;

 

(i)                                     accounting terms used herein have the
meanings historically ascribed to them by Huntsman and its Subsidiaries,
including Venator for this purpose, in its and their internal accounting and
financial policies and procedures in effect immediately prior to the date of
this Agreement;

 

(j)                                    reference to any Article, Section or
Schedule means such Article or Section of, or such Schedule to, this Agreement,
as the case may be, and references in any Section or definition to any clause
means such clause of such Section or definition;

 

(k)                                 the words “this Agreement,” “herein,”
“hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Section or
other provision of this Agreement;

 

(l)                                     the term “commercially reasonable
efforts” means efforts which are commercially reasonable to enable a Party,
directly or indirectly, to satisfy a condition to or otherwise assist in the
consummation of a desired result and which do not require the performing Party
to expend funds or assume Liabilities other than expenditures and Liabilities
which are customary and reasonable in nature and amount in the context of a
series of related transactions similar to the IPO;

 

7

--------------------------------------------------------------------------------


 

(m)                             reference to any agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and not prohibited by this Agreement;

 

(n)                                 reference to any Law (including statutes and
ordinances) means such Law (including any and all rules and regulations
promulgated thereunder) as amended, modified, codified or reenacted, in whole or
in part, and in effect at the time of determining compliance or applicability;

 

(o)                                 references to any Person include such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by this Agreement; a reference to such Person’s
“Affiliates” shall be deemed to mean such Person’s Affiliates following the IPO
and any reference to a third party shall be deemed to mean a Person who is not a
Party or an Affiliate of a Party;

 

(p)                                 if there is any conflict between the
provisions of the main body of this Agreement and the Schedules hereto, the
provisions of the main body of this Agreement shall control unless explicitly
stated otherwise in such Schedule;

 

(q)                                 unless otherwise specified in this
Agreement, all references to dollar amounts herein shall be in respect of lawful
currency of the U.S.;

 

(r)                                    the titles to Articles and headings of
Sections contained in this Agreement, in any Schedule and exhibit and in the
table of contents to this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of or to affect the meaning
or interpretation of this Agreement; and

 

(s)                                   any portion of this Agreement obligating a
Party to take any action or refrain from taking any action, as the case may be,
shall mean that such Party shall also be obligated to cause its relevant
Subsidiaries to take such action or refrain from taking such action, as the case
may be.

 

ARTICLE II
GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

Section 2.1                                    General Principles.

 

(a)                                 Cessation of Participation in Huntsman
Benefit Plans by Venator Group Employees.  Each member of the Huntsman Group and
each member of the Venator Group shall take any and all reasonable action as
shall be necessary or appropriate so that active participation in the Huntsman
Benefit Plans by all Venator Group Employees shall terminate in connection with
the Plan Transfer Date (or such later Employee Transfer Date) as and when
provided under this Agreement (or, if not specifically provided under this
Agreement, as of the Effective Date).

 

(b)                                 Certain Obligations of the Huntsman Group. 
Except as otherwise provided in this Agreement, effective as of the Plan
Transfer Date (or such later Employee Transfer Date), one or more members of the
Venator Group (as determined by Venator) shall assume or continue the
sponsorship of, and no member of the Huntsman Group shall have any

 

8

--------------------------------------------------------------------------------


 

further Liability with respect to or under, the following agreements,
obligations and Liabilities, and Venator shall indemnify each member of the
Huntsman Group, and the officers, directors, and employees of each member of the
Huntsman Group, and hold them harmless with respect to such agreements,
obligations or Liabilities:

 

(i)                                     any and all individual agreements
entered into between any member of the Huntsman Group or Venator Group and any
Venator Group Employee;

 

(ii)                                  any and all agreements entered into
between any member of the Huntsman Group or Venator Group and any individual who
is a consultant or an independent contractor providing services primarily for
the benefit of the Venator Business;

 

(iii)                               any and all collective bargaining
agreements, collective agreements and trade union or works council agreements
entered into between any member of the Huntsman Group or Venator Group and any
labor union, trade union, works council or other representative of Venator Group
Employees;

 

(iv)                              any and all wages, salaries, incentive
compensation (as the same may be modified by this Agreement), commissions,
bonuses, payment owed for any vacation or paid time off entitlement and any
other compensation or benefits payable to or on behalf of any Venator Group
Employees on or after the Employee Transfer Date, without regard to when such
wages, salaries, incentive compensation, commissions, bonuses, or other
compensation or benefits are or may have been earned;

 

(v)                                 any and all Liabilities and other
obligations relating to any Benefit Plan that is sponsored, maintained or
contributed to exclusively by a member or members of the Venator Group or for
the benefit of one or more Venator Group Employees (whether or not such
Liabilities relate to Venator Group Employees);

 

(vi)                              any and all expenses and obligations related
to relocation, repatriation, transfers or similar items incurred by or owed to
any Venator Group Employees that have not been paid prior to the Employee
Transfer Date;

 

(vii)                           any and all immigration-related, visa, work
application or similar rights, obligations and Liabilities related to any
Venator Group Employees;

 

(viii)                        any employment tax, superannuation, employment
insurance, pension plan or similar Liabilities incurred or owed with respect to
Venator Group Employees; and

 

(ix)                              any and all Liabilities and obligations
whatsoever with respect to claims made by, on behalf of, or with respect to any
Venator Group Employees or independent contractors providing services primarily
for the Venator Business including any such Liability or obligation in
connection with any labor or employment practice, workers’ compensation claims,
labor or employment Laws, employee benefit plan, program or policy not otherwise
expressly retained or assumed by any member of the Huntsman Group pursuant to
this Agreement, including such Liabilities relating to

 

9

--------------------------------------------------------------------------------


 

actions or omissions of or by any member of the Venator Group or any officer,
director, employee or agent thereof on or prior to the Effective Date.

 

(c)                                  Certain Obligations of the Huntsman Group. 
Except as otherwise provided in this Agreement, effective as of the Plan
Transfer Date (or such later Employee Transfer Date), no member of the Venator
Group shall have any further Liability for, and Huntsman shall indemnify each
member of the Venator Group, and the officers, directors, and employees of each
member of the Venator Group, and hold them harmless with respect to any and all
Liabilities and obligations whatsoever with respect to, claims made by or with
respect to any Huntsman Group Employees and Former Huntsman Group Employees in
connection with any employee benefit plan, program or policy not otherwise
retained or assumed by any member of the Venator Group pursuant to this
Agreement, including such Liabilities relating to actions or omissions of or by
any member of the Huntsman Group or any officer, director, employee or agent
thereof on, prior to or after the Effective Date.

 

Section 2.2                                    Service Credit.

 

(a)                                 Service for Participation, Eligibility,
Vesting, and Benefit Level Purposes.  Except as otherwise provided in any other
provision of this Agreement, the Venator Benefit Plans shall, and Venator shall
cause each member of the Venator Group to, recognize each Venator Group
Employee’s full service credit for purposes of participation, eligibility,
vesting and determination of level of benefits under any Venator Benefit Plan
for such Venator Group Employee’s service with any member of the Huntsman Group
on or prior to the Employee Transfer Date, to the same extent such service would
be credited if it had been performed for a member of the Venator Group.

 

(b)                                 Evidence of Prior Service.  Notwithstanding
anything to the contrary, but subject to applicable Law, upon reasonable request
by one Party to the other Party, the first Party will provide to the other Party
copies of any records available to the first Party to document such service,
plan participation and membership of such Employees and cooperate with the first
Party to resolve any discrepancies or obtain any missing data for purposes of
determining benefit eligibility, participation, vesting and determination of
level of benefits with respect to any Employee.

 

Section 2.3                                    Plan Administration.

 

(a)                                 Transition Services.  The Parties
acknowledge that the Huntsman Group or the Venator Group may provide
administrative services for certain of the other Party’s benefit programs for a
transitional period under the terms of a transition services agreement. The
Parties agree to enter into a business associate or comparable agreement (if
required by HIPAA or other applicable health information or privacy Laws) in
connection with such transition services agreement.

 

(b)                                 Participant Elections and Beneficiary
Designations.  All participant elections and beneficiary designations made under
any Huntsman Benefit Plan with respect to which Assets or Liabilities are
transferred or allocated to plans maintained by a member of the Venator Group in
accordance with this Agreement shall continue in effect under the applicable

 

10

--------------------------------------------------------------------------------


 

Venator Benefit Plan, including deferral, investment and payment form elections,
dividend elections, coverage options and levels, beneficiary designations and
the rights of alternate payees under qualified domestic relations orders, to the
extent allowed by applicable Law.

 

Section 2.4                                    Retention of Venator Group
Plans.  In the event any Benefit Plan is sponsored, maintained or contributed to
exclusively by a member or members of the Venator Group or exclusively for the
benefit of one or more Venator Group Employees, from and after the Plan Transfer
Date, Venator shall cause a member of the Venator Group to assume or retain
sponsorship of such Benefit Plan and all Liabilities relating thereto (whether
or not such Liabilities relate to Venator Group Employees).

 

Section 2.5                                    No Duplication or Acceleration of
Benefits.  Notwithstanding anything to the contrary in this Agreement, the
Separation Agreement or any Transfer Document, no participant in the Venator
Benefit Plans shall receive benefits that duplicate benefits provided by the
corresponding Huntsman Benefit Plan or arrangement. Furthermore, unless
expressly provided for in this Agreement, the Separation Agreement or in any
Transfer Document or required by applicable Law, no provision in this Agreement
shall be construed to create any right to accelerate vesting or entitlements to
any compensation or Benefit Plan on the part of any Huntsman Group Employee,
Former Huntsman Group Employee, Huntsman Director, Venator Director, Venator
Group Employee or Former Venator Group Employee.

 

Section 2.6                                    No Expansion of Participation. 
Unless otherwise expressly provided in this Agreement, as otherwise determined
or agreed to by Huntsman and Venator, as required by applicable Law, or as
explicitly set forth in a Venator Benefit Plan, a Venator Group Employee shall
be entitled to participate in the Venator Benefit Plans only to the extent that
such Employee was entitled to participate in the corresponding Huntsman Benefit
Plan or Benefit Plan sponsored by a member of the Venator Group as in effect as
of the Plan Transfer Date (or such later Employee Transfer Date), with it being
the intent of the Parties that this Agreement does not result in any expansion
of the number of Venator Group Employees participating or the participation
rights therein that they had prior to the Employee Transfer Date.

 

Section 2.7                                    Venator Group Decisions. 
Notwithstanding anything to the contrary within this Agreement, Venator shall be
responsible for all liabilities associated with severance or other benefit
obligations for any Employee if such liabilities arise due to Venator or a
Venator Entity failing to hire, failing to accept the transfer of, or otherwise
preventing the employment of any Employee that was scheduled to become a Venator
Group Employee but for whom Venator determines shall not become a Venator Group
Employee.

 

ARTICLE III

 

ASSIGNMENT OF EMPLOYEES

 

Section 3.1                                    Active Employees.

 

(a)                                 Venator Group Employees.  Except as
otherwise set forth in this Agreement, effective as of the Employee Transfer
date, the employment of each individual (i) who is employed by Venator as of
immediately prior to the Employee Transfer Date or (ii) 

 

11

--------------------------------------------------------------------------------


 

whose employment duties are to be exclusively related to the Venator Business
immediately following the Employee Transfer Date (collectively, the “Venator
Group Employees”) shall continue with a member of the Venator Group or shall be
assigned and transferred to a member of the Venator Group (in each case, with
such member as determined by Venator). Each of the Parties agrees to execute,
and to seek to have the applicable employees execute, such documentation, if
any, as may be necessary to reflect such assignments and transfers.

 

(b)                                 Huntsman Group Employees.  Except as
otherwise set forth in this Agreement, the employment of each individual who is
employed by a member of the Huntsman Group and is not a Venator Group Employee
(collectively, the “Huntsman Group Employees”) shall continue with a member of
the Huntsman Group or shall be assigned and transferred to a member of the
Huntsman Group (in each case as determined by Huntsman). Each of the Parties
agrees to execute, and to seek to have the applicable employees execute, such
documentation, if any, as may be necessary to reflect such assignments and
transfers.

 

(c)                                  Delayed Transfer Employees.  The Parties
agree that the Employee Transfer Date for certain groups of Employees will
differ and may occur subsequent to the relevant Plan Transfer Date and/or the
Effective Date.  Notwithstanding anything to the contrary in this Agreement, any
Employee whose transfer to the Venator Group is delayed will be treated as a
Huntsman Group Employee for all purposes of this Agreement until their actual
Employee Transfer Date.  Upon and following each Employee’s Employee Transfer
Date, such Employee will be treated as a Venator Group Employee for all purposes
of this Agreement.

 

(d)                                 At-Will Status.  Notwithstanding the above
or any other provision of this Agreement, nothing in this Agreement shall create
any obligation on the part of any member of the Huntsman Group or any member of
the Venator Group to (i) continue the employment of any Employee or permit the
return from a leave of absence for any period following the date of this
Agreement or the Employee Transfer Date (except as required by applicable Law)
or (ii) change the employment status of any Employee from “at will” (or any
similar concept within a non-U.S. jurisdiction) to the extent such Employee is
an “at will” employee (or similar status within a non-U.S. jurisdiction) under
applicable Law.

 

(e)                                  Separation from Service.  Except as set
forth on a schedule to be agreed upon by the Parties, the Parties acknowledge
and agree that the IPO and the assignment, transfer or continuation of the
employment of Employees as contemplated by this Section 3.1(e), (i) shall not be
deemed a “separation from service” (as defined in Section 409A of the Code) of
any Employee for purposes of this Agreement or any Benefit Plan of any member of
the Huntsman Group or any member of the Venator Group but (ii) shall, with
respect to Venator Group Employees and for purposes of the Huntsman Defined
Contribution Plans, constitute a “severance from employment” (as described in
Section 401(k)(2)(B) of the Code).

 

(f)                                   Not a Change of Control/Change in
Control.  The Parties acknowledge and agree that neither the consummation of the
IPO nor any transaction in connection with the IPO shall be deemed a “change of
control,” “change in control,” or term of similar import for purposes of any
Benefit Plan of any member of the Huntsman Group or any member of the Venator
Group.

 

12

--------------------------------------------------------------------------------


 

(g)                                  Payroll Issues and Related Tax Matters. 
Huntsman, or an appropriate Huntsman Entity, shall bear responsibility for
payroll taxes, fringe benefit tax obligations, proper withholding, document
distribution and reporting to the appropriate governmental authorities for each
Huntsman Group Employee. With respect to the portion of the 2017 calendar year
prior to the applicable Employee Transfer Date for each Venator Group Employee,
Huntsman, or an appropriate Huntsman Entity, shall bear responsibility for
payroll taxes, fringe benefit tax obligations, proper withholding, document
distribution and reporting to the appropriate governmental authorities for each
Venator Group Employee, including, without limitation, providing a Form W-2 to
the applicable Venator Group Employees that are also Former Huntsman Employees
following the end of the year in which the IPO occurs. With respect to the
portion of the 2017 calendar year that begins on and after the applicable
Employee Transfer Date for each Venator Group Employee, Venator, or an
appropriate Venator Entity, shall bear responsibility for payroll taxes, fringe
benefit tax obligations, proper withholding, document distribution and reporting
to the appropriate governmental authorities for each Venator Group Employee.  
The Parties agree that neither Venator nor an applicable Venator Entity will be
treated as a “successor employer” of Huntsman or an applicable Huntsman Entity.
Unless otherwise required by applicable Law, the entity for which the relevant
employee is currently employed or, if such individual is not currently employed
by Huntsman or Venator, was most recently employed at the time of the vesting,
exercise, disqualifying disposition, payment or other relevant taxable event, as
appropriate, in respect of equity awards and other compensation shall be
entitled to claim any income tax deduction in respect of such equity awards and
other compensation on its respective tax return associated with such event.
Unless otherwise prohibited by applicable Law, any members of the Huntsman Group
and the Venator Group may enter into separate reimbursement agreements regarding
income tax deductions if the Parties mutually agree that the deduction should
have gone to an entity other than the entity that received the income tax
deduction on its respective tax return.

 

(h)                                 Employment Contracts; Expatriate
Obligations.  Effective as of the Employee Transfer Date, Venator will assume
and honor, or will cause a member of the Venator Group to assume and honor, any
agreements to which any Venator Group Employee is party with any Huntsman
Entity, including any (i) employment contract, executive agreement, offer
letter, indemnification or consulting agreement, (ii) retention, severance or
change of control arrangement or (iii) expatriate or relocation contract or
arrangement (including agreements and obligations regarding repatriation,
relocation, equalization of taxes and living standards in the host country).

 

(i)                                     Collective Bargaining Agreements. 
Schedule 3.1(i) sets forth a list of collective bargaining agreements,
collective agreements, trade union or works council agreements and any other
contractual or other obligation to a labor union, trade union, works council or
other representative of any Venator Group Employee relating to the Venator Group
Employees in effect on the date of this Agreement (collectively, the “Collective
Bargaining Agreements”). Prior to the Plan Transfer Date, Huntsman and Venator
will take or cause to be taken all actions necessary (if any) to cause a Venator
Entity to continue sponsorship of the Collective Bargaining Agreements. Huntsman
and Venator shall cooperate in submitting and completing any required successor
employer application, or similar application or notice, in order to effectuate
any such assignment. Nothing in this Agreement is intended to alter the
provisions of any Collective Bargaining Agreement or modify in any way the
obligations owed

 

13

--------------------------------------------------------------------------------


 

to the Employees covered by any such agreement. The Huntsman Group shall have no
Liability for or under any collective bargaining agreements, collective
agreements, multiemployer plans, pension and welfare plans and arrangements,
labor union, trade union or works council agreements that related to the Venator
Business and which were entered into with any member of the Huntsman Group, any
union, works council, or representative of any Venator Group Employee, and such
agreements, plans, and arrangements (if any) shall, to the extent permitted
under applicable Law and their respective terms, be assigned from the applicable
Huntsman Entity to Venator (or a Venator Entity designated by Venator) effective
as of the Plan Transfer Date and Venator shall cooperate in submitting and
completing any required successor employer application, or similar application
or notice, in order to effectuate any such assignment.

 

Section 3.2                                    Employment Law Obligations.

 

(a)                                 WARN.  (i)  Huntsman shall be responsible
for providing any necessary WARN notice and satisfying WARN obligations (or such
other requirements under applicable Law) with respect to any termination of
employment of any Huntsman Group Employee that occurs after the Effective Date,
and (ii) Venator shall be responsible for providing any necessary WARN notice
and satisfying WARN obligations (or such other requirements under applicable
Law) with respect to any termination of employment of any Venator Group Employee
that occurs after the Employee Transfer Date.

 

(b)                                 Compliance With Employment Laws. With
respect to the time period occurring on and after the Effective Date, each
member of the Huntsman Group shall be responsible for adopting and maintaining
any policies or practices, and for all other actions and inactions, necessary to
comply with employment-related Laws and requirements relating to the employment
of Huntsman Group Employees and the treatment of any applicable Former Huntsman
Group Employees in respect of their employment.  Each member of the Venator
Group shall be responsible for adopting and maintaining any policies or
practices, and for all other actions and inactions, necessary to comply with
employment-related Laws and requirements relating to the employment of Venator
Group Employees on or after the Employee Transfer Date.

 

Section 3.3                                    Employee Records.

 

(a)                                 Sharing of Information.  Subject to any
limitations imposed by applicable Law, Huntsman and Venator (acting directly or
through members of the Huntsman Group or the Venator Group, respectively) shall
provide to the other and their respective agents and vendors all information
reasonably necessary for the Parties to perform their respective duties under
this Agreement. The Parties also hereby agree to enter into any business
associate arrangements that may be required for the sharing of any information
pursuant to this Agreement to comply with the requirements of HIPAA (or other
applicable Law).

 

(b)                                 Transfer of Personnel Records and
Authorization.  Subject to any limitations imposed by applicable Law, as soon as
administratively feasible following the Employee Transfer Date, Huntsman shall
transfer and assign to Venator all personnel records, all immigration documents,
including I-9 forms and work authorizations, all payroll deduction
authorizations and elections, whether voluntary or mandated by Law, including
but not limited to

 

14

--------------------------------------------------------------------------------


 

W-4 forms and deductions for benefits under the applicable Venator Benefit Plans
and all absence management records, Family and Medical Leave Act and employee
leave records, insurance beneficiary designations, flexible spending account
enrollment confirmations, attendance, and return to work information (“Benefit
Management Records”).  Subject to any limitations imposed by applicable Law,
Huntsman, however, may retain originals of, copies of, or access to Benefit
Management Records as long as necessary to provide services to Venator (acting
pursuant to the Transition Services Agreement).  Venator will use Benefit
Management Records for lawful purposes only, including calculation of
withholdings from wages and personnel management.  It is understood that
following the IPO, Huntsman records so transferred and assigned may be
maintained by Venator (acting directly or through one of its Subsidiaries)
pursuant to Venator’s applicable records retention policy.

 

(c)                                  Access to Records.  To the extent not
inconsistent with this Agreement and any applicable Laws, reasonable access to
Employee-related records after the Employee Transfer Date will be provided to
members of the Huntsman Group and members of the Venator Group pursuant to the
terms and conditions of Article VII of the Separation Agreement. In addition,
notwithstanding anything to the contrary, Venator shall provide Huntsman with
reasonable access to those records necessary for its administration of any plans
or programs on behalf of Huntsman Group Employees and Former Huntsman Group
Employees after the IPO as permitted by any applicable Laws. Huntsman shall also
be permitted to retain copies of all restrictive covenant agreements with any
Venator Group Employee in which any member of the Huntsman Group has a valid
business interest. In addition, Huntsman shall provide Venator with reasonable
access to those records necessary for its administration of any plans or
programs on behalf of Venator Group Employees after the applicable Employee
Transfer Date or Plan Transfer Date as permitted by any applicable Laws. Venator
shall also be permitted to retain copies of all restrictive covenant agreements
with any Huntsman Group Employee or Former Huntsman Group Employee in which any
member of the Venator Group has a valid business interest.

 

(d)                                 Maintenance of Records.  With respect to
retaining, destroying, transferring, sharing, copying and permitting access to
all Employee-related information, Huntsman and Venator shall comply with all
applicable Laws and shall indemnify and hold harmless each other from and
against any and all Liability, claims, actions, and damages that arise from a
failure (by the indemnifying party or its Subsidiaries or their respective
agents) to so comply with all applicable Laws applicable to such information.

 

(e)                                  No Access to Computer Systems or Files. 
Except as set forth in the Separation Agreement, any Transfer Document or
pursuant to any other agreement reached between the Parties, generally no
provision of this Agreement shall give (i) any member of the Huntsman Group
direct access to the computer systems or other files, records or databases of
any member of the Venator Group or (ii) any member of the Venator Group direct
access to the computer systems or other files, records or databases of any
member of the Huntsman Group, unless specifically permitted by the owner of such
systems, files, records or databases.

 

(f)                                   Confidentiality.  The provisions of this
Section 3.3(f) shall be in addition to, and not in derogation of, the provisions
of the Separation Agreement governing confidential information, including
Section 7.7 of the Separation Agreement. Except as otherwise set forth in this
Agreement, all records and data relating to Employees shall, in each case, be
subject to the

 

15

--------------------------------------------------------------------------------


 

confidentiality provisions of the Separation Agreement and any other applicable
agreement and applicable Law.

 

(g)                                  Cooperation.  Each Party shall use
commercially reasonable efforts to cooperate to share, retain, and maintain data
and records that are necessary or appropriate to further the purposes of this
Section 3.3(g) and for each Party to administer its respective Benefit Plans to
the extent consistent with this Agreement and applicable Law, and each Party
agrees to cooperate as long as is reasonably necessary to further the purposes
of this Section 3.3(g). Except as provided under any Transfer Document, no Party
shall charge another Party a fee for such cooperation.

 

ARTICLE IV
EQUITY AND LONG-TERM INCENTIVE AWARDS

 

Section 4.1                                    General Principles.

 

(a)           Additional Actions.  Huntsman and Venator shall take any and all
reasonable actions as shall be necessary and appropriate to further the
provisions of this Article IV, including, to the extent practicable, providing
written notice or similar communication to each individual who holds one or more
awards granted under any of the Huntsman Equity Plans informing such individual
of (i) the actions contemplated by this Article IV with respect to such awards
and (ii) whether (and during what time period) any “blackout” period shall be
imposed upon holders of awards granted under any of the Huntsman Equity Plans
during which time awards may not be exercised or settled, as the case may be.

 

(b)                                 Service Recognition; Change of Control. 
From and after the IPO, (i) a grantee who has outstanding awards under one or
more of the Huntsman Equity Plans and/or replacement awards under the Venator
New Equity Plan shall be considered to have been employed by (or otherwise
providing services to) the applicable plan sponsor before and after the IPO for
purposes of (x) vesting and (y) determining the date of termination of
employment (or any other applicable service relationship) as it applies to any
such award and (ii) for purposes of determining whether any “change of control”
has occurred with respect to any Huntsman LTI Award or Venator LTI Award, (x) a
“change of control” shall only be deemed to have occurred for purposes of any
award that is governed by the Huntsman Equity Plans upon a “change of control”
of Huntsman and (y) a “change of control” shall only be deemed to have occurred
for purposes of any award that is governed by the Venator New Equity Plan upon a
“change of control” of Venator.

 

(c)                                  Consistency with Applicable Laws.  No award
described in this Article IV, whether outstanding or to be issued, adjusted,
substituted or cancelled by reason of or in connection with the IPO, shall be
adjusted, settled, cancelled, or exercisable, until in the judgment of the
administrator of the applicable plan or program such action is consistent with
all applicable Laws, including federal securities Laws and any foreign
jurisdiction rules and regulations that may be applicable to the award or to the
holder thereof. Any period of exercisability will not be extended on account of
a period during which such an award is not exercisable pursuant to the preceding
sentence.

 

16

--------------------------------------------------------------------------------


 

(d)                                 ASC 718.  The adjustment or conversion of
Huntsman LTI Awards pursuant to this Article IV is intended to be effectuated in
a manner so as to result in each adjusted Huntsman LTI Award or Venator LTI
Award, as applicable, having an aggregate “fair value” and an “intrinsic value”
(in each case, within the meaning of ASC 718 and determined in accordance
therewith), as of immediately following the IPO, that shall not be materially
greater than the fair value and intrinsic value of the related Huntsman LTI
Award immediately prior to the IPO.

 

(e)                                  Section 409A of the Code.  The adjustment
or conversion of Huntsman LTI Awards shall be effectuated in a manner that is
intended to avoid the imposition of any penalty or other taxes on the holders
thereof pursuant to Section 409A of the Code.

 

Section 4.2                                    Equity Award Treatment.

 

(a)                                 Vested Huntsman Options.  Each Huntsman
Option that is vested but not yet exercised immediately prior to the Venator
Trading Day shall continue to be exercisable for Huntsman Common Stock, subject
to the same terms and conditions set forth in the Huntsman Equity Plans and as
provided in any individual award agreement governing such Huntsman Option;
provided, however, that from and after the Venator Trading Day, the vesting of
each Huntsman Option shall be determined based upon continued service with the
Venator Group rather than the Huntsman Group.

 

(b)                                 Unvested Huntsman Options.  Each holder of a
Huntsman Option that is unvested immediately prior to the Venator Trading Day
shall, upon the Venator Trading Day, have their rights to the Huntsman Option
cancelled and the participants rights under each such Huntsman Option shall be
converted into the right to receive a stock option award granted pursuant to the
Venator New Equity Plan with respect to Venator Ordinary Shares (the “Venator
Options”).  The number of Venator Options to be granted to each applicable
participant shall be determined by multiplying the number of Huntsman Common
Stock subject to the Huntsman Option by the Equity Award Ratio (rounded to the
nearest whole share of Venator Ordinary Shares).  The exercise price of each new
Venator Option shall be determined by dividing the exercise price of the
original Huntsman Option by the Equity Award Ratio, rounded up to the nearest
whole cent. Each Venator Option described in the preceding sentences shall be
subject to the same terms and conditions after the Venator Trading Day as the
terms and conditions applicable to the corresponding Huntsman Option immediately
prior to the Venator Trading Day, including vesting restrictions and the
original term of the award; provided, however, that from and after the Venator
Trading Day, the vesting and exercisability of each Venator Option shall be
determined based upon continued service with the Venator Group rather than the
Huntsman Group.

 

(c)                                  Huntsman Phantom Shares.  Each holder of a
Huntsman Phantom Share that is outstanding and unvested immediately prior to the
Venator Trading Day shall, upon the Venator Trading Day, have their rights to
the Huntsman Phantom Share cancelled and the participants rights under each such
Huntsman Phantom Share shall be converted into the right to receive a restricted
stock unit award granted pursuant to the Venator New Equity Plan with respect to
Venator Ordinary Shares (the “Venator Restricted Stock Unit” or “Venator RSU”).
The number of Venator RSUs to be granted to each applicable participant shall be
determined by

 

17

--------------------------------------------------------------------------------


 

multiplying the number of Huntsman Common Stock subject to the Huntsman Phantom
Share by the Equity Award Ratio (rounded to the nearest whole share of Venator
Ordinary Shares).  Each Venator RSU described in the preceding sentences shall
be subject to the same terms and conditions after the Venator Trading Day as the
terms and conditions applicable to the corresponding Huntsman Phantom Share
immediately prior to the Venator Trading Day, including vesting restrictions;
provided, however, that from and after the Venator Trading Day, the vesting of
each Venator RSU shall be determined based upon continued service with the
Venator Group rather than the Huntsman Group, and provided, further, however,
that in the event that applicable laws and regulations of the United Kingdom
require that an award granted pursuant to the Venator New Equity Plan must be
accompanied by a nil or nominal payment for such award by the participant, or
such award must be settled in cash rather than Venator Common Stock, Venator
shall design the applicable Venator RSUs in a matter that complies with such a
requirement.

 

(d)                                 Huntsman Restricted Stock.  Each holder of
Huntsman Restricted Stock that is outstanding and unvested immediately prior to
the Venator Trading Day shall, upon the Venator Trading Day, have their rights
to the Huntsman Restricted Stock cancelled and the participants rights under
each such Huntsman Restricted Stock shall be converted into the right to receive
a Venator Restricted Stock Unit. The number of Venator RSUs to be granted to
each applicable participant shall be determined by multiplying the number of
Huntsman Common Stock subject to the Huntsman Restricted Stock by the Equity
Award Ratio (rounded to the nearest whole share of Venator Ordinary Shares). 
Each Venator RSU described in the preceding sentences shall be subject to the
same terms and conditions after the Venator Trading Day as the terms and
conditions applicable to the corresponding Huntsman Restricted Stock immediately
prior to the Venator Trading Day, including vesting restrictions; provided,
however, that from and after the Venator Trading Day, the vesting of each
Venator RSU shall be determined based upon continued service with the Venator
Group rather than the Huntsman Group, and provided, further, however, that in
the event that applicable laws and regulations of the United Kingdom require
that an award granted pursuant to the Venator New Equity Plan must be
accompanied by a nil or nominal payment for such award by the participant, or
such award must be settled in cash rather than Venator Common Stock, Venator
shall design the applicable Venator RSUs in a matter that complies with such a
requirement.

 

(e)                                  Huntsman Restricted Stock Units.  Each
holder of a Huntsman RSU that is outstanding and unvested immediately prior to
the Venator Trading Day shall, upon the Venator Trading Day, have their rights
to the Huntsman RSU cancelled and the participants rights under each such
Huntsman RSU shall be converted into the right to receive a Venator Restricted
Stock Unit. The number of Venator RSUs to be granted to each applicable
participant shall be determined by multiplying the number of Huntsman Common
Stock subject to the Huntsman RSU by the Equity Award Ratio (rounded to the
nearest whole share of Venator Ordinary Shares); provided, however, that in the
event that the Huntsman RSU was subject to one or more performance conditions
immediately prior to the Venator Trading Day, the target number of Huntsman
Common Stock subject to the Huntsman RSU shall first be adjusted by the
performance factor actually achieved immediately prior to the Venator Trading
Day to determine the number of Huntsman RSUs that are deemed to be “earned”
immediately prior to the Venator Trading Day (the “Adjusted Huntsman RSUs”), and
the number of Venator RSUs to be granted to each applicable participant shall
then be determined by multiplying the number of Huntsman

 

18

--------------------------------------------------------------------------------


 

Common Stock subject to the Adjusted Huntsman RSU by the Equity Award Ratio
(rounded to the nearest whole share of Venator Ordinary Shares).   Each Venator
RSU described in the preceding sentences shall be subject to the same terms and
conditions after the Venator Trading Day as the terms and conditions applicable
to the corresponding Huntsman RSU immediately prior to the Venator Trading Day;
provided, however, that in the event that the original Huntsman RSUs were
subject to one or more performance conditions prior to the conversions described
in this paragraph, the corresponding new Venator RSU shall not be subject to any
performance conditions from and after the Venator Trading Day, and provided,
further, however, that from and after the Venator Trading Day, the time-based
vesting conditions of each Venator RSU shall be determined based upon continued
service with the Venator Group rather than the Huntsman Group, and provided,
further, however, that in the event that applicable laws and regulations of the
United Kingdom require that an award granted pursuant to the Venator New Equity
Plan must be accompanied by a nil or nominal payment for such award by the
participant, or such award must be settled in cash rather than Venator Common
Stock, Venator shall design the applicable Venator RSUs in a matter that
complies with such a requirement.

 

(f)                                   Accrued Dividends.  To the extent that any
Huntsman LTI Award has accrued dividends or dividend equivalent rights that had
not yet been paid out or otherwise settled immediately prior to the Venator
Trading Day (the “Dividend Accounts”), Venator shall keep a bookkeeping account
or accounts equal to the Dividend Account amount applicable to each individual
that was the holder of a cancelled Huntsman LTI Award and recipient of a related
Venator LTI Award.   The Dividend Accounts shall be subject to the same terms
and conditions, including vesting and forfeiture provisions, that were
applicable to the original Huntsman LTI Award to which such Dividend Account
relates; provided, however, that from and after the Venator Trading Day, the
time-based vesting conditions that were applicable to the original Huntsman LTI
Award to which the Dividend Account relates shall be determined based upon
continued service with the Venator Group rather than the Huntsman Group.
Huntsman shall transfer the cash amount of such Dividend Accounts to Venator or
the appropriate member of the Venator Group immediately following the time or
times at which the Dividend Accounts become eligible to be settled and Venator
or an applicable member of the Venator Group settles such Dividend Accounts, and
Huntsman and Venator shall cooperate to ensure the timely transfer and receipt
of the necessary funds.  For purposes of clarity, the termination of any
Huntsman LTI Award that occurs solely as a result of the conversion of the
holder’s rights into a Venator LTI Award as described in this Section 4.2 shall
not result in the forfeiture of the related Dividend Account.

 

(g)                                  Other Legal and Administrative Matters. 
Notwithstanding the conversion terms set forth in the remainder of this
Section 4.2, Venator or an appropriate member of the Venator Group shall have
the authority pursuant to the Venator New Equity Plan to modify the terms and
conditions of any Venator LTI Award if the plan administrator of the Venator New
Equity Plan determines that it is necessary or advisable in order to comply with
any foreign legal, securities or administrative issues that impact the Venator
LTI Awards, provided that such a modification does not result in the violation
of any U.S.-based Laws or regulations.

 

19

--------------------------------------------------------------------------------


 

Section 4.3                                    Section 16(b) of the Securities
Exchange Act; Code Sections 162(m) and 409A.

 

(a)                                 Section 16(b) of the Securities Exchange
Act.  By approving the adoption of this Agreement, the respective Boards of
Directors of each of Huntsman and Venator intend to exempt from the short-swing
profit recovery provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, by reason of the application of Rule 16b-3 thereunder, all
acquisitions and dispositions of equity incentive awards by directors and
officers of each of the Huntsman Group and the Venator Group, and the respective
Boards of Directors of Huntsman and Venator also intend expressly to approve, in
respect of any equity-based award, the use of any method for the payment of an
exercise price and the satisfaction of any applicable tax withholding
(specifically including the actual or constructive tendering of shares in
payment of an exercise price and the withholding of award shares from delivery
in satisfaction of applicable tax withholding requirements) to the extent such
method is permitted under the applicable Huntsman Equity Plan, Venator New
Equity Plan and award agreement.

 

(b)                                 Code Sections 162(m) and 409A. 
Notwithstanding anything in this Agreement to the contrary (including the
treatment of supplemental and deferred compensation plans, outstanding long-term
incentive awards and annual incentive awards as described herein), Huntsman and
Venator agree to negotiate in good faith regarding the need for any treatment
different from that otherwise provided herein to ensure that (i) a federal
income tax deduction for the payment of such supplemental or deferred
compensation or long-term incentive award, annual incentive award or other
compensation is, to the extent prescribed under the terms of the applicable plan
and award agreement, not limited by reason of Section 162(m) of the Code, and
(ii) the treatment of such supplemental or deferred compensation or long-term
incentive award, annual incentive award or other compensation does not cause the
imposition of a penalty tax under Section 409A of the Code.

 

Section 4.4                                    Liabilities for Settlement of
Awards.  Except as provided for pursuant to Section 4.6, from and after the
Venator Trading Day (a) Huntsman shall be responsible for all Liabilities
associated with Huntsman LTI Awards, including any exercise, share delivery,
registration or other obligations related to the exercise, vesting or settlement
of the Huntsman LTI Awards and (b) Venator shall be responsible for all
Liabilities associated with Venator LTI Awards, including any exercise, share
delivery, registration or other obligations related to the exercise, vesting or
settlement of the Venator LTI Awards.

 

Section 4.5                                    Form S-8.  Prior to or as soon as
reasonably practicable after the Venator Trading Day and subject to applicable
Law, Venator shall prepare and file with the Securities and Exchange Commission
a registration statement on Form S-8 (or another appropriate form) registering
under the Securities Act of 1933, as amended, the offering of a number of shares
of Venator Ordinary Shares at a minimum equal to the number of shares subject to
the Venator LTI Awards.  Venator shall use commercially reasonable efforts to
cause any such registration statement to be kept effective (and the current
status of the prospectus or prospectuses required thereby to be maintained) as
long as any Venator LTI Awards remain outstanding.

 

Section 4.6                                    Tax Reporting and Withholding for
Awards.  Huntsman (or one of its Subsidiaries) will be responsible for all
income, payroll, or other tax reporting related to income

 

20

--------------------------------------------------------------------------------


 

of Huntsman Group Employees from equity-based and other long-term incentive
awards outstanding pursuant to the Huntsman Equity Plans, and Venator (or one of
its Subsidiaries) will be responsible for all income, payroll, or other tax
reporting related to income of Venator Group Employees from equity-based and
other long-term incentive awards granted under the Huntsman Equity Plans and the
Venator New Equity Plan. Further, Huntsman (or one of its Subsidiaries) shall be
responsible for remitting applicable tax withholdings for Huntsman Group
Employees who hold equity-based and other long-term incentive awards outstanding
pursuant to the Huntsman Equity Plans to each applicable taxing authority, and
Venator (or one of its Subsidiaries) shall be responsible for remitting
applicable tax withholdings for Venator Group Employees who hold equity-based
and other long-term incentive awards granted under the Huntsman Equity Plans and
the Venator New Equity Plan to each applicable taxing authority.  Huntsman and
Venator acknowledge and agree that the Parties will cooperate with each other
and with third-party providers to effectuate withholding and remittance of
taxes, as well as required tax reporting, in a timely, efficient, and
appropriate manner.

 

Section 4.7                                    Approval of Venator New Equity
Plan.  Not later than the Venator Trading Day, Venator shall, or shall have
caused an appropriate Huntsman Entity or Venator Entity to, have adopted the
Venator New Equity Plan.

 

ARTICLE V
BONUS AND SHORT-TERM INCENTIVE PLANS

 

Section 5.1                                    Establishment of Venator
Short-Term Incentive Plans.  Not later than the Effective Date, Venator shall,
or shall cause another Venator Entity to, adopt one or more plans that will
provide annual bonus and short-term cash incentive compensation opportunities
for Venator Group Employees (the “Venator Short-Term Incentive Plans”).

 

Section 5.2                                    Treatment of Short-Term
Incentives for Year of IPO.  From and after the Effective Date, Venator Group
Employees shall cease participation in the annual bonus and short-term cash
incentive compensation opportunities under the Huntsman Short-Term Incentive
Plans and shall, for the avoidance of doubt, not be entitled to any benefits
thereunder for the year in which the IPO occurs.  With respect to the year in
which the IPO occurs, Venator shall, or shall cause another Venator Entity to,
provide each Venator Group Employee who participated in a Huntsman Short-Term
Incentive Plan and otherwise meets all service-based and other requirements to
receive an award under a Venator Short-Term Incentive Plan, with an annual bonus
payment under the appropriate Venator Short-Term Incentive Plan. The annual
bonus payments under the Venator Short-Term Incentive Plan for the year in which
the IPO occurs shall be calculated based on criteria to be determined and
established by the Venator Group.

 

Section 5.3                                    Plan Liabilities.  For the
avoidance of doubt, (a) the Venator Group shall be solely responsible for
funding, paying, and discharging all obligations relating to any annual cash
incentive awards that any Venator Group Employee or Former Venator Group
Employee is eligible to receive under any Venator Group annual bonus and other
short-term incentive compensation plans with respect to payments made beginning
at or after the Effective Date, including the Venator Short-Term Incentive
Plans, even though such annual incentive awards may relate to the full calendar
year in which the IPO occurs, and no member of the Huntsman Group shall have any
obligations with respect thereto, and (b) the Huntsman Group shall be

 

21

--------------------------------------------------------------------------------


 

solely responsible for funding, paying, and discharging all obligations relating
to any annual cash incentive awards that any Huntsman Group Employee or Former
Huntsman Group Employee is eligible to receive under any Huntsman annual bonus
and other short-term incentive compensation plans with respect to payments made
beginning at or after the Effective Date, including the Huntsman Short-Term
Incentive Plans, and no member of the Venator Group shall have any obligations
with respect thereto.

 

ARTICLE VI
QUALIFIED DEFINED BENEFIT PLANS

 

Section 6.1                                    Retention of Venator Group
Defined Benefit Plans.  On or prior to the Plan Transfer Date, Venator shall
take all actions necessary (if any) to provide for the retention by the
applicable Venator Entity of the sponsorship of each Venator Group Defined
Benefit Plan.  Except as expressly set forth in Section 6.2, from and after the
Plan Transfer Date (a) the Venator Group shall be solely responsible for (and
shall indemnify and hold harmless the Huntsman Group from) all Liabilities and
obligations pursuant to the Venator Group Defined Benefit Plans (regardless of
whether such Liabilities relate to a Venator Group Employee, Huntsman Group
Employee or Former Huntsman Group Employee) and (b) Huntsman Group Employees
shall cease active participation in all Venator Group Defined Benefit Plans.

 

Section 6.2                                    Huntsman Defined Benefit Plans. 
On or prior to the Plan Transfer Date, Venator Group Employees shall cease
active participation in all Huntsman Defined Benefit Plans, and shall not accrue
credit for any purposes under the Huntsman Defined Benefit Plans with respect to
service with the Venator Group after the Plan Transfer Date.  The applicable
Huntsman Entities shall retain sponsorship of the Huntsman Defined Benefit
Plans, and each Huntsman Defined Benefit Plan shall retain all Liabilities with
respect to all benefits accrued thereunder (including with respect to Venator
Group Employees).

 

Section 6.3                                    Huntsman Europe BVBA Belgium.  On
or prior to the Plan Transfer Date, Venator shall, or shall cause another
Venator Entity to, establish a defined benefit pension plan to provide
retirement benefits to Venator Group Employees who were participants in the
Huntsman Europe BVBA Belgium (such new defined benefit pension plan at Venator
to be called, the “Venator Europe BVBA Belgium” and such Venator Group
Employees, the “Venator Europe BVBA Belgium Participants”).  Venator shall be
responsible for taking all necessary, reasonable, and appropriate action to
establish, maintain, and administer the Venator Europe BVBA Belgium so that it
satisfies all requirements under applicable Law. Venator (acting directly or
through members of the Venator Group) shall be responsible for any and all
Liabilities (including Liability for funding) and other obligations with respect
to the Venator Europe BVBA Belgium.  As soon as practicable following the
establishment of the Venator Europe BVBA Belgium, Huntsman shall, or shall cause
the appropriate Huntsman Entity to, cause the transfer of all Assets held for
purposes of providing benefits pursuant to the Huntsman Europe BVBA Belgium (the
“Venator Pension Assets”) for Venator Europe BVBA Belgium Participants to
Venator (the “Defined Benefit Transfer Date”) in accordance with applicable
Law.  Through and including the Defined Benefit Transfer Date, Huntsman shall
remain primarily responsible for causing benefits due under the Huntsman Europe
BVBA Belgium through such date to be paid, with any such benefits paid reducing
the Venator Pension Assets.  In connection with the transfer of Venator Pension
Assets, the Parties (each acting directly or

 

22

--------------------------------------------------------------------------------


 

through their respective Affiliates) shall, to the extent necessary, file any
necessary regulatory documentation regarding the transfer of Venator Pension
Assets.

 

ARTICLE VII
QUALIFIED DEFINED CONTRIBUTION PLANS

 

Section 7.1                                    Establishment of the Venator
401(k) Plan.  On or prior to the Plan Transfer Date, Venator shall, or shall
cause another Venator Entity to, establish a qualified defined contribution plan
and trust for the benefit of Venator Group Employees who were eligible to
participate in the Huntsman Salary Deferral Plan (the “Venator 401(k) Plan”),
which provides for a cash or deferred arrangement under Section 401(k) of the
Code.  Venator shall be responsible for taking all necessary, reasonable, and
appropriate action to establish, maintain, and administer the Venator
401(k) Plan so that such plan is qualified under Section 401(a) of the Code and
that the related trust thereunder is exempt under Section 501(a) of the Code. 
Venator (acting directly or through its Affiliates) shall be responsible for any
and all Liabilities and other obligations with respect to the Venator
401(k) Plan.

 

Section 7.2                                    Venator Employee Account
Balances.

 

(a)                                 Venator or the appropriate Venator Entity
shall cause the Venator 401(k) Plan to accept the plan-to-plan transfer of
Venator Group Employees’ accounts from the Huntsman Salary Deferral Plan
(including any notes representing participant loans).  Venator Group Employees’
accounts from the Huntsman Salary Deferral Plan will be mapped over from the
Huntsman Salary Deferral Plan to the same investments under the Venator
401(k) Plan.

 

(b)                                 As soon as practicable following the Plan
Transfer Date, any account balances for Venator Group Employees under any
Huntsman Defined Contribution Plan maintained for Employees in Canada will be
distributed in a lump sum cash payment in accordance with applicable law.

 

ARTICLE VIII
NONQUALIFIED DEFERRED COMPENSATION PLANS

 

Section 8.1                                    Establishment of Venator Deferred
Compensation Plans.  On or prior to the Effective Date, Venator shall, or shall
cause another Venator Entity to, establish and adopt one or more deferred
compensation plans (the “Venator Deferred Compensation Plan”) to provide each
Venator Group Employee who was eligible to participate in the Huntsman Deferred
Compensation Plan as of immediately prior to the Effective Date (the “Venator
Deferred Compensation Beneficiaries”) benefits following the Effective Date.  As
of the Effective Date, the Venator Group Employees shall no longer participate
in the Huntsman Deferred Compensation Plan.  The Parties agree that the
employment of a Venator Deferred Compensation Beneficiary that becomes a
participant in the Venator Deferred Compensation Plan at the Effective Date
shall not be considered to have terminated (and, for the avoidance of doubt,
such Venator Deferred Compensation Beneficiary shall not be deemed to have
incurred a “separation from service”) as a result of the IPO or the transfer of
employment from Huntsman (or a Huntsman Entity) to Venator (or a Venator
Entity), and such employment shall only be considered to terminate for purposes
of the applicable Venator Deferred Compensation Plans

 

23

--------------------------------------------------------------------------------


 

when the employment of such Venator Deferred Compensation Beneficiary with the
Venator Group terminates in accordance with the terms of the applicable Venator
Deferred Compensation Plan and applicable Laws.  The Parties agree that any
Venator Deferred Compensation Beneficiary that does not become a participant in
the Venator Deferred Compensation Plan at the Effective Date, for purposes of
the Huntsman Deferred Compensation Plan, shall be deemed to have terminated
(and, for the avoidance of doubt, such individual shall be deemed to have
incurred a “separation from service”) as a result of the IPO or the transfer of
employment from Huntsman (or a Huntsman Entity) to Venator (or a Venator
Entity), as applicable, and will receive a distribution(s) from the Huntsman
Deferred Compensation Plan according to the terms of the plan.

 

Section 8.2                                    Liability and Responsibility. 
The Liabilities in respect of Venator Deferred Compensation Beneficiaries under
the Huntsman Deferred Compensation Plans shall be assumed by the member of the
Venator Group which sponsors the applicable Venator Deferred Compensation Plan,
effective as of the Effective Date. Venator shall have sole responsibility for
the administration of the Venator Deferred Compensation Plans and the payment of
benefits thereunder to or on behalf of Venator Group Employees, and no member of
the Huntsman Group shall have any liability or responsibility therefor. Huntsman
shall have sole responsibility for the administration of the Huntsman Deferred
Compensation Plans and the payment of benefits thereunder to or on behalf of
Huntsman Group Employees and Former Venator Group Employees, and no member of
the Venator Group shall have any liability or responsibility therefor.

 

ARTICLE IX
WELFARE PLANS

 

Section 9.1                                    Establishment of Venator Welfare
Plans.  On or prior to the Plan Transfer Date, Venator shall, or shall cause
another Venator Entity to, establish and adopt Welfare Plans (the “Venator
Welfare Plans”) which will provide welfare benefits to each Venator Group
Employee who participate in any of the Huntsman Welfare Plans (and their
eligible spouses and dependents, as the case may be) (collectively, the “Venator
Welfare Plan Participants”). Coverage and benefits under the Venator Welfare
Plans shall then be provided to the Venator Welfare Plan Participants on an
uninterrupted basis under the newly established Venator Welfare Plans.  Venator
Welfare Plan Participants shall cease to be eligible for coverage under the
Huntsman Welfare Plans on the Plan Transfer Date or such later Employee Transfer
Date. For the avoidance of doubt, Venator Welfare Plan Participants shall not
participate in any Huntsman Welfare Plans once eligible under the Venator
Welfare Plan, and Huntsman Group Employees and Former Huntsman Group Employees
shall not participate in any Venator Welfare Plans at any time.

 

Section 9.2                                    Special Provisions Relating to
Post-Retirement Welfare Plans.  On or prior to the Plan Transfer Date, Venator
shall, or shall cause another Venator Entity to, establish and adopt a Welfare
Plan (the “Venator Retiree Welfare Plan”), which will provide post-retirement
welfare benefits to each Venator Group Employee who is eligible to participate
in the Huntsman Retiree Medical Plan (and their eligible spouses and dependents,
as the case may be) (collectively, the “Venator Retiree Welfare Plan
Participants”).

 

24

--------------------------------------------------------------------------------


 

Section 9.3                                    Transitional Matters Under
Venator Welfare Plans.

 

(a)                                 Liability for Claims Incurred.  Huntsman, a
member of the Huntsman Group, or the applicable Huntsman Welfare Plan shall be
liable for all claims for benefits (other than flexible spending accounts) by
Venator Welfare Plan Participants under the Huntsman Welfare Plans arising out
of claims incurred on or prior to the Plan Transfer Date (or such later Employee
Transfer Date).  Venator or a member of the Venator Group shall be liable for
all other Welfare Plan coverages for Venator Welfare Plan Participants under any
Welfare Plan for which Huntsman, a member of the Huntsman Group or the
applicable Huntsman Welfare Plan is not expressly liable, as set forth above.

 

(b)                                 Credit for Deductibles and Other Limits.
With respect to each Venator Welfare Plan Participant, each Venator Welfare Plan
will give credit for the plan year in which the IPO occurs (or in the case of an
Employee Transfer Date subsequent to the IPO, for the plan year in which the
applicable Employee Transfer Date occurs) for any amount paid, number of
services obtained or provider visits by such Venator Welfare Plan Participant
toward deductibles, out-of-pocket maximums, limits on number of services or
visits, or other similar limitations to the extent such amounts are taken into
account under the corresponding Huntsman Welfare Plan. For purposes of any
lifetime maximum benefit limit payable to a Venator Welfare Plan Participant
under any Venator Welfare Plan, the Venator Welfare Plan will recognize any
expenses paid or reimbursed by a Huntsman Welfare Plan with respect to such
participant prior to the Plan Transfer Date (or such later Employee Transfer
Date) to the same extent such expense payments or reimbursements would be
recognized in respect of an active plan participant under the applicable
Huntsman Welfare Plan.

 

(c)                                  COBRA.  On and after the Plan Transfer Date
(or such later Employee Transfer Date), Venator shall assume all Liabilities and
other obligations under COBRA (and shall provide any required coverage under the
Venator Welfare Plans) with respect to all Venator Group Employees (and, in
either case, their qualifying beneficiaries) who have a COBRA qualifying event
(as defined in Section 4980B of the Code) on or after the Plan Transfer Date (or
such later Employee Transfer Date).

 

Section 9.4                                    Benefit Elections and
Designations and Continuity of Benefits.

 

(a)                                 Benefit Elections and Designations.  From
and after the Plan Transfer Date, Venator or the appropriate Venator Entity
shall cause each Venator Welfare Plan to recognize and give effect to all
elections and designations (including all coverage and contribution elections
and beneficiary designations) made by each Venator Welfare Plan Participant
under, or with respect to, the corresponding Huntsman Welfare Plan for the plan
year in which the IPO occurs (or in the case of an Employee Transfer Date
subsequent to the IPO, for the plan year in which the applicable Employee
Transfer Date occurs). Notwithstanding the foregoing, nothing in this
Section 9.4(a) will prohibit Venator from soliciting or causing the solicitation
of new election forms or beneficiary designations from Venator Welfare Plan
Participants to be effective under the Venator Welfare Plan as of the Plan
Transfer Date or any time thereafter.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Additional Details Regarding Flexible
Spending Accounts. Pursuant to Section 9.1, on or prior to the Plan Transfer
Date, Venator shall, or shall cause another Venator Entity to, establish and
adopt Venator Welfare Plans which will provide health care flexible spending
account and dependent care flexible spending account benefits to Venator Welfare
Plan Participants (each a “Venator FSA”).

 

(i)                                     It is the intention of the Parties that
all activity under a Venator Welfare Plan Participant’s flexible spending
account with Huntsman for the plan year in which the IPO occurs (or in the case
of an Employee Transfer Date subsequent to the IPO, for the plan year in which
the applicable Employee Transfer Date occurs) be treated instead as activity
under the corresponding Venator FSA. Accordingly, (x) any period of
participation by a Venator Welfare Plan Participant in a Huntsman flexible
spending account during the plan year in which the IPO occurs (or in the case of
an Employee Transfer Date subsequent to the IPO, for the plan year in which the
applicable Employee Transfer Date occurs) (the “FSA Participation Period”) will
be deemed a period when the Venator Welfare Plan Participant participated in the
corresponding Venator FSA; (y) all expenses incurred during the FSA
Participation Period will be deemed incurred while the Venator Welfare Plan
Participant’s coverage was in effect under the corresponding Venator FSA; and
(z) all elections and reimbursements made with respect to an FSA Participation
Period under a Huntsman flexible spending account will be deemed to have been
made with respect to the corresponding Huntsman FSA.

 

(ii)                                  If the aggregate reimbursement payouts
made to Venator Welfare Plan Participants prior to the Plan Transfer Date (or
such later Employee Transfer Date) from the applicable Huntsman Welfare Plan
flexible spending accounts during the plan year in which the IPO occurs are less
than the aggregate accumulated contributions to such accounts made by such
Venator Welfare Plan Participants prior to the Plan Transfer Date for such plan
year, Huntsman shall cause an amount equal to the amount by which such
contributions are in excess of such reimbursement payouts to be transferred to
Venator (or a Venator Entity designated by Venator) by wire transfer of
immediately available funds as soon as practicable, but in no event later than
45 days, following the Plan Transfer Date (or later Employee Transfer Date).

 

(iii)                               Notwithstanding anything to the contrary in
this Section 9.4(b), on and after the Plan Transfer Date (or later Employee
Transfer Date), the Venator Group shall assume, and cause the appropriate
Venator FSA to be solely responsible for, all claims by Venator Welfare Plan
Participants under the applicable Huntsman Welfare Plan flexible spending
accounts that were incurred in the plan year in which the IPO occurs (or such
later Employee Transfer Date occurs), whether incurred prior to, on, or after
the Plan Transfer Date, that have not been paid in full as of the Plan Transfer
Date (or later Employee Transfer Date).

 

(c)                                  Additional Details Regarding Health Savings
Accounts. Pursuant to Section 9.1, on or prior to the Plan Transfer Date,
Venator shall, or shall cause another Venator Entity to, establish and adopt
Venator Welfare Plans which will provide health savings account benefits to
Venator Welfare Plan Participants. To the extent any Venator Welfare Plan
provides or constitutes a health savings account (each a “Venator HSA”), such
Venator Welfare Plan shall

 

26

--------------------------------------------------------------------------------


 

be effective as of the Plan Transfer Date. It is the intention of the Parties
that all activity under a Venator Welfare Plan Participant’s health savings
account with Huntsman for the year in which the IPO occurs (or in the case of an
Employee Transfer Date subsequent to the IPO, for the plan year in which the
applicable Employee Transfer Date occurs) be treated instead as activity under
the corresponding Venator HSA.  Accordingly, (i) any period of participation by
a Venator Welfare Plan Participant in a Huntsman health savings account during
the year in which the IPO occurs (or in the case of an Employee Transfer Date
subsequent to the IPO, for the plan year in which the applicable Employee
Transfer Date occurs) (the “HSA Participation Period”) will be deemed a period
when the Venator Welfare Plan Participant participated in the corresponding
Venator HSA; (ii) all expenses incurred during the HSA Participation Period will
be deemed incurred while the Venator Welfare Plan Participant’s coverage was in
effect under the corresponding Venator HSA; and (iii) all elections and
reimbursements made with respect to an HSA Participation Period under a Huntsman
health savings account will be deemed to have been made with respect to the
corresponding Venator HSA.

 

(d)                                 Waiver of Conditions or Restrictions.
 Unless prohibited by applicable Law or a Collective Bargaining Agreement, the
Venator Welfare Plans will waive all limitations as to preexisting conditions,
exclusions, service conditions, waiting period limitations or evidence of
insurability requirements that would otherwise be applicable to the Venator
Welfare Plan Participant following the Plan Transfer Date (or such later
Employee Transfer Date) to the extent that such participant had previously
satisfied such limitation under the corresponding Huntsman Welfare Plan.

 

Section 9.5                                    Insurance Contracts.  To the
extent any Huntsman Welfare Plan is funded through the purchase of an insurance
contract or is subject to any stop loss contract, Huntsman and Venator will
cooperate and use their commercially reasonable efforts to replicate such
insurance contracts for Venator (except for design changes and to the extent
changes are required under applicable state insurance Laws or filings by the
respective insurers) and to maintain any pricing discounts or other preferential
terms for both Huntsman and Venator for a reasonable term. Neither Party shall
be liable for failure to obtain such insurance contracts, pricing discounts, or
other preferential terms for the other Party. Each Party shall be responsible
for any additional premiums, charges, or administrative fees that such Party may
incur pursuant to this Section 9.5.

 

Section 9.6                                    Third-Party Vendors.  Except as
provided below, to the extent any Huntsman Welfare Plan is administered by a
third-party vendor, Huntsman and Venator will cooperate and use their
commercially reasonable efforts to replicate any contract with such third-party
vendor for Venator (except for changes agreed to by the Parties) and to maintain
any pricing discounts or other preferential terms for both Huntsman and Venator
for a reasonable term. Neither Party shall be liable for failure to obtain such
pricing discounts or other preferential terms for the other Party. Each Party
shall be responsible for any additional premiums, charges, or administrative
fees that such Party may incur pursuant to this Section 9.6.

 

27

--------------------------------------------------------------------------------


 

ARTICLE X
WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION

 

Section 10.1                             Venator Workers’ and Unemployment
Compensation.  Effective as of the Employee Transfer Date, the Venator Entity
employing each Venator Group Employee shall have (and, to the extent it has not
previously had such obligations, such Venator Entity shall assume) the
obligations for all claims and Liabilities relating to workers’ compensation and
unemployment compensation benefits for all Venator Group Employees employed by
that Venator Entity. Prior to the Employee Transfer Date, Venator, acting
through the Venator Entity employing each Venator Group Employee, will be
responsible for (a) obtaining workers’ compensation insurance, including
providing all collateral required by the insurance carriers and providing all
notices to Venator Group Employees required by applicable workers’ compensation
Laws and (b) establishing new or transferred unemployment insurance employer
accounts, policies and claims handling contracts with the applicable government
agencies. To the extent that such unemployment insurance coverage cannot be
either assigned to or obtained by Venator or a Venator Entity, in respect of
unemployment claims and Liabilities otherwise to be assumed by Venator or a
Venator Entity pursuant to this Section 10.1, Huntsman shall remain primarily
liable for such claims and Liabilities, but Venator shall indemnify and hold
harmless Huntsman for any such claims and Liabilities. If the preceding sentence
applies, then at one or more mutually agreed upon dates, Huntsman shall
determine in good faith the present value of such claims and Liabilities and
Venator shall reimburse Huntsman for that amount.

 

Section 10.2                             Assignment of Contribution Rights. 
Huntsman will transfer and assign (or cause another member of the Huntsman Group
to transfer and assign) to a member of the Venator Group all rights to seek
contribution or damages from any applicable third party (such as a third party
who aggravates an injury to a worker who makes a workers’ compensation claim)
with respect to any workers’ compensation claim for which Venator is responsible
pursuant to this Article X.

 

Section 10.3                             Collateral.  From and after the
Effective Date, Venator (acting directly or through a member of the Venator
Group) shall be responsible for providing all collateral required by insurance
carriers in connection with workers’ compensation claims for which Liability is
allocated to the Venator Group under this Article X.

 

Section 10.4                             Cooperation.  Venator and Huntsman
shall use commercially reasonable efforts to provide that workers’ compensation
and unemployment insurance costs are not adversely affected for either of them
by reason of the IPO.

 

ARTICLE XI
SEVERANCE

 

Section 11.1                             Establishment of Venator Severance
Program.  On or prior to the Plan Transfer Date, Venator shall, or shall cause
another Venator Entity to, establish and adopt one or more severance plans,
policies or arrangements at such levels and subject to such terms as Venator
determines in its reasonable discretion.  As of the Plan Transfer Date (or such
later Employee Transfer Date), the Venator Group Employees shall no longer
participate in any severance plan, policy or program of the Huntsman Group.

 

28

--------------------------------------------------------------------------------


 

Section 11.2                             Liability for Severance.  As of the
Plan Transfer Date (or such later Employee Transfer Date), Huntsman shall have
no Liability or obligation under any Huntsman Group severance plan or policy
with respect to Venator Group Employees.

 

ARTICLE XII
BENEFIT ARRANGEMENTS AND OTHER MATTERS

 

Section 12.1                             Accrued Time Off.  Venator shall
recognize and assume all Liability for all unused vacation, holiday, sick leave,
flex days, personal days and paid-time off and other time-off benefits with
respect to Venator Group Employees which accrued prior to the applicable
Employee Transfer Date.

 

Section 12.2                             Leaves of Absence.  Venator will
continue to apply the appropriate leave of absence policies applicable to
inactive Venator Group Employees who are on an approved leave of absence as of
the Employee Transfer Date. Leaves of absence taken by Venator Group Employees
prior to the Employee Transfer Date shall be deemed to have been taken as
employees of a member of the Venator Group.

 

Section 12.3                             Restrictive Covenants in Employment and
Other Agreements.  To the fullest extent permitted by the agreements described
in this Section 12.3 and applicable Law, Huntsman shall assign, or cause an
applicable member of the Huntsman Group to assign (including through
notification to employees, as applicable), to Venator or a member of the Venator
Group, as designated by Venator, all agreements containing restrictive covenants
(including confidentiality, non-competition and non-solicitation provisions)
between a member of the Huntsman Group and a Venator Group Employee, with such
assignment to be effective as of the Plan Transfer Date (or later Employee
Transfer Date). To the extent that assignment of such agreements is not
permitted, effective as of the Plan Transfer Date (or later Employee Transfer
Date), each member of the Venator Group shall be considered to be a successor to
each member of the Huntsman Group for purposes of, and a third-party beneficiary
with respect to, all agreements containing restrictive covenants (including
confidentiality, non-competition and non-solicitation provisions) between a
member of the Huntsman Group and a Venator Group Employee, such that each member
of the Venator Group shall enjoy all the rights and benefits under such
agreements (including rights and benefits as a third-party beneficiary), with
respect to the business operations of the Venator Group; provided, however, that
in no event shall Huntsman be permitted to enforce such restrictive covenant
agreements against Venator Group Employees for action taken in their capacity as
employees of a member of the Venator Group.

 

ARTICLE XIII
GENERAL PROVISIONS

 

Section 13.1                             Preservation of Rights to Amend.  The
rights of each member of the Huntsman Group and each member of the Venator Group
to amend, waive, or terminate any plan, arrangement, agreement, program, or
policy referred to herein shall not be limited in any way by this Agreement.

 

Section 13.2                             Confidentiality.  Each Party agrees
that any information conveyed or otherwise received by or on behalf of a Party
in conjunction herewith that is not otherwise public

 

29

--------------------------------------------------------------------------------


 

through no fault of such Party is confidential and is subject to the terms of
the confidentiality provisions set forth herein and in the Separation Agreement.

 

Section 13.3                             Administrative Complaints/Litigation. 
Except as otherwise provided in this Agreement, from and after the Effective
Date, Venator shall assume, and be solely liable for, the handling,
administration, investigation, and defense of actions, including ERISA,
occupational safety and health, employment standards, union grievances, wrongful
dismissal, discrimination or human rights, and unemployment compensation claims
asserted at any time against Huntsman or any member of the Huntsman Group by
(a) any Venator Group Employee (including any dependent or beneficiary of any
such Employee), (b) any consultant or independent contractor who provided or
provides services primarily for the benefit of the Venator Business or (c) any
other person to the extent such actions or claims otherwise arise out of or
relate to employment or the provision of services (whether as an employee,
contractor, consultant, or otherwise) to or with respect to the business
activities of any member of the Venator Group.  Clause (c) of the preceding
sentence to the contrary notwithstanding, to the extent that any such legal
action is brought by a Huntsman Group Employee or Former Huntsman Group Employee
and relates to employment or the provision of services with respect to both the
business activities of a member of the Venator Group and the business activities
of a member of the Huntsman Group (excluding the Venator Group), reasonable
costs and expenses incurred by the Parties in responding to such legal action
shall be allocated among the Parties based upon the relative levels of service
provided between the Venator Business and the businesses of the Huntsman Group
other than the Venator Business.  Further notwithstanding the foregoing, to the
extent that any legal action relates to a putative or certified class of
plaintiffs, which includes both Huntsman Group Employees (or Former Huntsman
Group Employees) and Venator Group Employees and such action involves employment
or benefit plan related claims, reasonable costs and expenses incurred by the
Parties in responding to such legal action shall be allocated among the Parties
equitably in proportion to a reasonable assessment of the relative proportion of
Employees included in or represented by the putative or certified plaintiff
class. The procedures contained in the indemnification and related litigation
cooperation provisions of the Separation Agreement shall apply with respect to
each Party’s indemnification obligations under this Section 13.3.

 

Section 13.4                             Reimbursement and Indemnification.  To
the extent provided for under this Agreement, each Party agrees to reimburse the
other Party, within 30 days of receipt from the other Party of reasonable
verification, for all costs and expenses which the other Party may incur on its
behalf as a result of any of the respective Huntsman Benefit Plans and Venator
Benefit Plans and, as contemplated by Article XI, any termination or severance
payments or benefits. All Liabilities retained, assumed, or indemnified against
by Venator pursuant to this Agreement, and all Liabilities retained, assumed, or
indemnified against by Huntsman pursuant to this Agreement, shall in each case
be subject to the indemnification provisions of the Separation Agreement.
Notwithstanding anything to the contrary, (i) no provision of this Agreement
shall require any member of the Venator Group to pay or reimburse to any member
of the Huntsman Group any benefit-related cost item that a member of the Venator
Group has paid or reimbursed to any member of the Huntsman Group prior to the
Plan Transfer Date, and (ii) no provision of this Agreement shall require any
member of the Huntsman Group to pay or reimburse to any member of the Venator
Group any benefit-related cost item that a member of

 

30

--------------------------------------------------------------------------------


 

the Huntsman Group has paid or reimbursed to any member of the Venator Group
prior to the Plan Transfer Date.

 

Section 13.5                             Costs of Compliance with Agreement. 
Except as otherwise provided in this Agreement or any other Transfer Document,
each Party shall pay its own expenses in fulfilling its obligations under this
Agreement.

 

Section 13.6                             Fiduciary Matters.  Huntsman and
Venator each acknowledge that actions required to be taken pursuant to this
Agreement may be subject to fiduciary duties or standards of conduct under ERISA
or other applicable Law, and no Party shall be deemed to be in violation of this
Agreement if it fails to comply with any provisions hereof based upon its
good-faith determination (as supported by advice from counsel experienced in
such matters) that to do so would violate such a fiduciary duty or standard.
Each Party shall be responsible for taking such actions as are deemed necessary
and appropriate to comply with its own fiduciary responsibilities and shall
fully release and indemnify the other Party for any Liabilities caused by the
failure to satisfy any such responsibility.

 

Section 13.7                             Entire Agreement.  This Agreement,
together with the documents referenced herein (including the Separation
Agreement, the Transfer Documents and the plans and agreements referenced
herein), constitutes the entire agreement and understanding among the Parties
with respect to the subject matter hereof and supersedes all prior written and
oral and all contemporaneous oral agreements and understandings with respect to
the subject matter hereof.  Any conflicts between the provisions of this
Agreement and the Separation Agreement (and the agreements referenced therein)
or any Transfer Document shall be addressed in the manner set forth in
Section 8.6 of the Separation Agreement.

 

Section 13.8                             Binding Effect; No Third-Party
Beneficiaries; Assignment.  This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective successors and permitted assigns.
Except as otherwise expressly provided in this Agreement, this Agreement is
solely for the benefit of the Parties and should not be deemed to confer upon
any third parties any remedy, claim, Liability, reimbursement, cause of action,
or other right in excess of those existing without reference to this Agreement.
Nothing in this Agreement is intended to amend any employee benefit plan or
affect the applicable plan sponsor’s right to amend or terminate any employee
benefit plan pursuant to the terms of such plan. The provisions of this
Agreement are solely for the benefit of the Parties, and no current or former
Employee, officer, director, or independent contractor or any other individual
associated therewith shall be regarded for any purpose as a third-party
beneficiary of this Agreement. This Agreement may not be assigned by any Party,
except with the prior written consent of the other Party.

 

Section 13.9                             Amendment; Waivers.  No change or
amendment may be made to this Agreement except by an instrument in writing
signed on behalf of each of the Parties. Any Party may, at any time, (i) extend
the time for the performance of any of the obligations or other acts of the
other Party, (ii) waive any inaccuracies in the representations and warranties
of the other Party contained herein or in any document delivered pursuant
hereto, and (iii) waive compliance by the other Party with any of the
agreements, covenants, or conditions contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the Party to be bound thereby. No failure or delay on the part of any Party in
the exercise of any

 

31

--------------------------------------------------------------------------------


 

right hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty, covenant, or
agreement contained herein, nor shall any single or partial exercise of any such
right preclude other or further exercises thereof or of any other right.

 

Section 13.10                      Remedies Cumulative.  All rights and remedies
existing under this Agreement or the Schedules attached hereto are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

 

Section 13.11                      Notices.  Unless otherwise expressly provided
herein, all notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to be duly
given: (i) when personally delivered, (ii) if mailed by registered or certified
mail, postage prepaid, return receipt requested, on the date the return receipt
is executed or the letter is refused by the addressee or its agent, (iii) if
sent by overnight courier which delivers only upon the executed receipt of the
addressee, on the date the receipt acknowledgment is executed or refused by the
addressee or its agent, or (iv) if sent by facsimile or electronic mail, on the
date confirmation of transmission is received (provided that a copy of any
notice delivered pursuant to this clause (iv) shall also be sent pursuant to
clause (i), (ii) or (iii)), addressed to the attention of the addressee’s
General Counsel at the address of its principal executive office or to such
other address or facsimile number for a Party as it shall have specified by like
notice.

 

Section 13.12                      Counterparts.  This Agreement, including the
Schedules hereto and the other documents referred to herein, may be executed in
multiple counterparts, each of which when executed shall be deemed to be an
original but all of which together shall constitute one and the same agreement.

 

Section 13.13                      Severability.  If any provision of this
Agreement or the application thereof to any Person or circumstance is determined
by an arbitrator or court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof or thereof, or the application of
such provision to Persons, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby.

 

Section 13.14                      Governing Law; Waiver of Trial by Jury.

 

(a)                                 This Agreement (and any claims or disputes
arising out of or related hereto or to the transactions contemplated hereby or
to the inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of any choice of laws
principles, including all matters of validity, construction, effect,
enforceability, performance and remedies.

 

(b)                                 THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY
RIGHT TO TRIAL BY JURY.

 

Section 13.15                      Dispute Resolution.  The procedures set forth
in Article IV of the Separation Agreement shall apply to any dispute,
controversy or claim (whether sounding in contract, tort or otherwise) that
arises out of or relates to this Agreement, any breach or alleged breach hereof,
the transactions contemplated hereby (including all actions taken in furtherance
of

 

32

--------------------------------------------------------------------------------


 

the transactions contemplated hereby on or prior to the date hereof), or the
construction, interpretation, enforceability, or validity hereof. EACH OF THE
PARTIES HERETO (A) UNCONDITIONALLY CONSENTS TO AND ACCEPTS HARRIS COUNTY, TEXAS
AND MONTGOMERY COUNTY, TEXAS AS THE EXCLUSIVE JURISDICTIONS AND VENUES FOR ALL
COURT AND ARBITRATION PROCEEDINGS CONTEMPLATED BY ARTICLE IV OF THE SEPARATION
AGREEMENT AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT OR AWARD RENDERED
THEREBY; (B) IRREVOCABLY WAIVES ANY OBJECTION SUCH PARTY MAY NOW HAVE OR
HEREAFTER HAS AS TO THE VENUE OF ANY SUCH PROCEEDING, INCLUDING WITHOUT
LIMITATION THAT SUCH LOCATION IS AN INCONVENIENT FORUM; AND (C) AGREES THAT A
FINAL JUDGMENT OR AWARD IN A DISPUTE MAY BE ENFORCED IN ANY OTHER JURISDICTION
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

Section 13.16                      Performance.  Each of Huntsman and Venator
shall cause to be performed, and hereby guarantees the performance of, all
actions, agreements and obligations set forth herein to be performed by any
member of the Huntsman Group and any member of the Venator Group, respectively.
The Parties each agree to take such further actions and to execute, acknowledge,
and deliver, or to cause to be executed, acknowledged, and delivered, all such
further documents as are reasonably requested by the other for carrying out the
purposes of this Agreement or of any document delivered pursuant to this
Agreement. The Parties also agree that by executing this Agreement, any actions
that an authorized officer of any member of the Huntsman Group or the Venator
Group, as applicable, that have been taken prior to the execution of this
Agreement will be deemed to be ratified and approved by the Parties as approved
actions taken in furtherance of this Agreement.

 

Section 13.17                      Construction.  This Agreement shall be
construed as if jointly drafted by the Parties and no rule of construction or
strict interpretation shall be applied against any Party.

 

Section 13.18                      Effect if IPO Does Not Occur. 
Notwithstanding anything in this Agreement to the contrary, if the Separation
Agreement is terminated prior to the Effective Date or the IPO is not otherwise
consummated, then this Agreement shall be of no further force and effect.

 

[Signature Page Follows]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

HUNTSMAN CORPORATION

 

 

 

 

 

By:

/s/ R.W. Rogers

 

Name:

R.W. Rogers

 

Title:

Senior Vice President, Global Human Resources

 

 

 

 

 

 

VENATOR MATERIALS PLC

 

 

 

 

 

 

By:

/s/ Simon Turner

 

Name:

Simon Turner

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(i) COLLECTIVE BARGAINING AGREEMENTS

 

Schedule 3.1(i)

 

Country

 

Site

 

Name of Agreement

Finland

 

Pori

 

Kemian Perusteollisuuden Työehtosopimus

Finland

 

Pori

 

Kemianalan Toimihenkilösopimus

Finland

 

Pori

 

Kemianteollisuuden ylempien toimihenkilöiden pöytäkirja

France

 

Calais

 

The Collective agreement of the Union of Chemical Industries-France

France

 

Comines

 

The Collective agreement of the Union of Chemical Industries-France

Germany

 

 

 

Labour agreement for the Chemical industry

Germany

 

Ibbenbüren (IBB)

 

Manteltarifvertrag Chemische Industrie Westfalen

Germany

 

Schwarzheide (SCH)

 

Manteltarifvertrag Chemische Industrie Ost

Germany

 

Duisburg

 

Manteltarifvertrag Chemische Industrie Nordrhein

Germany

 

Duisburg (DUI)

 

Manteltarifvertrag Chemische Industrie Nordrhein

Italy

 

Scarlino

 

Contratto Collettivo Nazionale di Lavoro per gli addetti all’industria chimica,
chimico-farmaceutica, delle fibre chimiche e dei settori abrasivi, lubrificanti
e GPL

Italy

 

Scarlino

 

Contratto Collettivo di Lavoro Dirigenti di Aziende produttrici di beni e
servizi

Italy

 

Scarlino

 

Contratto Integrativo Aziendale 2017-2019 Stabilimento di Scarlino

Italy

 

Turin

 

The Italian National Contract for the Chemical business

Italy

 

Turin

 

The Italian National Contract for Executives

Spain

 

Huelva

 

Convenio colectivo de Huntsman P&A Spain

United Kingdom

 

Birtley

 

Voluntary recognition agreement between Huntsman pigments (UK) limited and GMB
and UNITE

United Kingdom

 

Greatham

 

Huntsman Tioxide- Trade union recognition and collective bargaining agreement-
Unite

United Kingdom

 

Kidsgrove

 

Voluntary recognition agreement between Huntsman pigments (UK) limited and GMB

United States

 

Beltsville

 

United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union (AFL-CIO-CLC) Local 12328

United States

 

Los Angeles

 

General Teamsters, Airline, Aerospace and Allied Employees, Warehousemen,
Drivers, Construction, Rock and Sand Local 986

United States

 

St Louis

 

International Union, United Automobile, Aerospace and Agricultural Implement
Workers of America (UAW) Local 282

 

S-1

--------------------------------------------------------------------------------